        Case 2:19-cv-02477-JHS Document 3-5 Filed 06/19/19 Page 1 of 3



                       UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF PENNSYLVANIA

                                             )
STRIKE 3 HOLDINGS, LLC,                      )
                                             )
      Plaintiff,                             )   Civil Case No. 2:19-cv-02477-JHS
                                             )
v.                                           )
                                             )
JOHN DOE subscriber assigned IP address      )
173.75.253.181,                              )
                                             )
      Defendant.                             )
                                             )

                  DECLARATION OF SUSAN B. STALZER
        IN SUPPORT OF PLAINTIFF’S MOTION FOR LEAVE TO SERVE A
        THIRD PARTY SUBPOENA PRIOR TO A RULE 26(f) CONFERENCE




                        [Remainder of page intentionally left blank]




                                           i
                                       EXHIBIT D
             Case 2:19-cv-02477-JHS Document 3-5 Filed 06/19/19 Page 2 of 3



 DECLARATION OF SUSAN B. STALZER IN SUPPORT OF PLAINTIFF'S MOTION
   FOR LEAVE TO TAKE DISCOVERY PRIOR TO A RULE 26(f) CONFERENCE

I, Susan B. Stalzer, do hereby state aod declare as follows:

       1.       My name is Susan B. Stalzer.         I am over the age of 18 and am otherwise

competent to make this declaration.

       2.       This declaration "is based on my personal knowledge and, if called upon to do so, I

will testify that the facts stated herein are true and accurate.

       3.       I work for Strike 3 Holdings, LLC ("Strike 3") aod review the content of their

motion pictures.

        4.      I hold a Bachelor's degree and Master's degree in English from Oakl and

University.

        5.      I have a long history of working in the fine arts, with an emphasis on writing,

including having served as an adjunct professor of composition and literature.

        6.      I am familiar with Strike 3's plight with online piracy and it_s determination to

protect its copyrights.

        7.      I was tasked by Strike 3 with verifying that each infringing file identified as a

motion picture Ci\vned by Strike 3 on torrent websites was in fact, either identical, strikingly

similar or substantiaily similar to a motion picture in which Strike 3 owns a copyright.

        8.      !PP provided me with the infringing motion picture file for each of tl1e file hashes

listed on Exhibit A to Strike 3 's Complaint.

        9,      I viewed each of the unauthorized motion pictures corresponding to the file

hashes side by side with Strike 3's motion pictures, as published on the Blacked, Blacked Raw,


 Declaration of Susan B. Stalzer in Support of Plaintiff's Motion for Leave to Serve a Third Party
                           Subpoena Prior to a Rule 26(1) Conference

                                             EXHIBITD
PAED-1185-PHIL
             Case 2:19-cv-02477-JHS Document 3-5 Filed 06/19/19 Page 3 of 3



Tushy Tushy Raw, and/or Vixen websites and enumerated on Exhibit A by their United States

Copyright Office identification numbers.

       10.     Bach digital media ftle, as identified by the file hash value, is a copy of Strike J's
corresponding- moti.;m picture and is identical, strikingly similar or substantiafly similar to the
original work identified by their United States Copyright Office identification numbers on
Exhibit A to the Complaint.
       11.      Additionally, I used American Registry for Internet Numbers ("ARIN") to
confirm that the ISP did own Defendant's IP address at the time of the infringements, and hence
has the relevant infonnation to identify Doe Defendant




                                        DECLARATION

       PURSUANT TO 28 U.S.C. § 1746, I hereby declare under penalty of perjury under the
laws of the United Sta�es o(�rica thatth foregoing is true an�rrect.
       Executed on this  ;:/.,-f'5
                              day of»_7:0-:::,..e        , 20
                                                              /
                                                               '

                                      SUS�
                                         �-
                                          .                     ----�..�/
                                      By;




Declaration of Susan B. Stalzer in Support of Plaintiffs Motion for Leave to Serve a Third Party
                          Subpoena Prior to a· Rule 26(:t) Conference

                                            EXHIBITD
PAED-1185-PHIL
